
	
		II
		109th CONGRESS
		2d Session
		S. 2854
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 18, 2006
			Mr. Kohl (for himself
			 and Mr. DeWine) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent anti-competitive mergers and
		  acquisitions in the oil and gas industry.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Industry Merger Antitrust
			 Enforcement Act.
		2.Statement of findings
			 and declarations of purposes
			(a)FindingsCongress finds the following:
				(1)American consumers are suffering from
			 excessively high prices for gasoline, natural gas, heating oil, and other
			 energy products.
				(2)These excessively high energy prices have
			 been caused, at least in substantial part, by undue concentration among
			 companies involved in the production, refining, distribution, and retail sale
			 of oil, gasoline, natural gas, heating oil, and other petroleum-related
			 products.
				(3)There has been a sharp consolidation caused
			 by mergers and acquisitions among oil companies over the last decade, and the
			 antitrust enforcement agencies (the Federal Trade Commission and the Department
			 of Justice Antitrust Division) have failed to employ the antitrust laws to
			 prevent this consolidation, to the detriment of consumers and competition. This
			 consolidation has caused substantial injury to competition and has enabled the
			 remaining oil companies to gain market power over the sale, refining, and
			 distribution of petroleum-related products.
				(4)The demand for oil, gasoline, and other
			 petroleum-based products is highly inelastic so that oil companies can easily
			 utilize market power to raise prices.
				(5)Maintaining competitive markets for oil,
			 gasoline, natural gas, and other petroleum-related products is in the highest
			 national interest.
				(b)PurposesThe purposes of this Act are to—
				(1)ensure vigorous enforcement of the
			 antitrust laws in the oil industry;
				(2)restore competition to the oil industry and
			 to the production, refining, distribution, and marketing of gasoline and other
			 petroleum-related products; and
				(3)prevent the accumulation and exercise of
			 market power by oil companies.
				3.Burden of
			 proofSection 7 of the Clayton
			 Act (15 U.S.C. 18) is amended by adding at the end the following:
			
				In any civil action brought against any
				person for violating this section in which the plaintiff—
					(1)alleges that the effect of a merger,
				acquisition, or other transaction affecting commerce may be to substantially
				lessen competition, or to tend to create a monopoly, in the business of
				exploring for, producing, refining, or otherwise processing, storing,
				marketing, selling, or otherwise making available petroleum, oil, or natural
				gas, or products derived from petroleum, oil, or natural gas; and
					(2)establishes that a merger, acquisition, or
				transaction is between or involves persons competing in the business of
				exploring for, producing, refining, or otherwise processing, storing,
				marketing, selling, or otherwise making available petroleum, oil, or natural
				gas, or products derived from petroleum, oil, or natural gas;
					the burden of proof shall be on the
				defendant or defendants to establish by a preponderance of the evidence that
				the merger, acquisition, or transaction at issue will not substantially lessen
				competition or tend to create a
				monopoly..
		4.Ensuring full and free
			 competition
			(a)ReviewThe Federal Trade Commission and the
			 Antitrust Division of the Department of Justice shall jointly review and revise
			 all enforcement guidelines and policies, including the Horizontal Merger
			 Guidelines issued April 2, 1992 and revised April 8, 1997, and the
			 Non-Horizontal Merger Guidelines issued June 14, 1984, and modify those
			 guidelines in order to—
				(1)specifically address mergers and
			 acquisitions in oil companies and among companies involved in the production,
			 refining, distribution, or marketing of oil, gasoline, natural gas, heating
			 oil, or other petroleum-related products; and
				(2)ensure that the application of these
			 guidelines will prevent any merger and acquisition in the oil industry, when
			 the effect of such a merger or acquisition may be to substantially lessen
			 competition, or to tend to create a monopoly, and reflect the special
			 conditions prevailing in the oil industry described in subsection (b).
				(b)Special
			 conditionsThe guidelines
			 described in subsection (a) shall be revised to take into account the special
			 conditions prevailing in the oil industry, including—
				(1)the high inelasticity of demand for oil and
			 petroleum-related products;
				(2)the ease of gaining market power in the oil
			 industry;
				(3)supply and refining capacity limits in the
			 oil industry;
				(4)difficulties of market entry in the oil
			 industry; and
				(5)unique regulatory requirements applying to
			 the oil industry.
				(c)CompetitionThe review and revision of the enforcement
			 guidelines required by this section shall be completed not later than 6 months
			 after the date of enactment of this Act.
			(d)ReportNot later than 6 months after the date of
			 enactment of this Act, the Federal Trade Commission and the Antitrust Division
			 of the Department of Justice shall jointly report to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives regarding the review and revision of the enforcement guidelines
			 mandated by this section.
			5.DefinitionsIn this Act:
			(1)Oil
			 industryThe term oil
			 industry means companies and persons involved in the production,
			 refining, distribution, or marketing of oil or petroleum-based products.
			(2)Petroleum-based
			 productThe term
			 petroleum-based product means gasoline, diesel fuel, jet fuel,
			 home heating oil, natural gas, or other products derived from the refining of
			 oil or petroleum.
			
